                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                          Case No. 3:18-cr-83-J-34JRK

PEDRO SANCHEZ



                         FINDINGS OF FACT AND
                          CONCLUSIONS OF LAW
                       AND ADJUDICATION OF GUILT


       On November 21, 2018, this Court held a hearing on Defendant, Pedro Sanchez’s

Waiver of a Jury Trial (Doc. 49, Waiver of Jury Trial), and a bench trial based on an

undisputed stipulation of facts (Doc. 50, Stipulation).     Sanchez, Sanchez’s counsel,

Charles Truncale, and counsel for the United States, Ashley Washington, all executed

the Stipulation and agreed that the Court should determine from the facts in the Stipulation

whether the government proved Sanchez’s guilt beyond a reasonable doubt.

       Sanchez is before the Court pursuant to a one count indictment (Doc. 1,

Indictment) charging him with “maliciously damag[ing] and attempt[ing] to damage and

destroy, by means of fire, the property of REO Asset Acquisition, LLC and the structure,

including an attached two car garage, located at 8579 North Lamanto Avenue,

Jacksonville, Florida, used in interstate commerce and in an activity affecting interstate

commerce” in violation of 18 U.S.C. § 844(i). Indictment at 1. Sanchez knowingly,

intelligently, and voluntarily waived his right to a jury trial on these charges, see Waiver

of Jury Trial, and to the forfeiture of property contained in the Indictment. Further, the

Government consented to Sanchez’s waiver of a jury trial, and the Court accepted
                                             1
Sanchez’s waiver of his right to a jury trial.

                                     Findings of Fact

       In accordance with Rule 23, Federal Rule of Criminal Procedure (Rule(s)), and the

Parties’ Stipulation, the Court accepts the facts set forth in the Stipulation as the Court’s

findings of fact:

       1. On January 10, 2018, Sanchez maliciously damaged and attempted to

           damage and destroy, by means of fire, the property of REO Asset

           Acquisition, LLC and the structure, including an attached two car garage,

           located at 8579 North Lamanto Avenue, Jacksonville, Florida.

       2. The house at 8579 North Lamanto Avenue ("Lamanto House") was

           undergoing renovations and belonged to REO Asset Acquisition, LLC

           ("REO"), a limited liability company headquartered in Golden, Colorado.

           REO was formed in 2007 and initially bought a portfolio of loans containing

           mortgages. Through acquiring the properties underlying the mortgages, the

           owners of REO intended to sell the portfolio of homes, however, due to the

           housing market collapse, they chose to rent the homes instead and wait for the

           housing market to recover. REO owned approximately 100-125 houses

           throughout the United States, including California, Washington, Arizona,

           Nevada, Texas, Delaware, Connecticut, Pennsylvania, Indiana, Missouri,

           Florida, and Colorado.      In early 2016, REO decided to stop leasing its

           properties and renovate their homes for sale once the current leases in the

           homes expired.




                                                 2
3. For REO properties located in Jacksonville, they hired Lighthouse Property

   Management & Realty of Jacksonville ("Lighthouse") to manage the rental

   properties. This included advertising, leasing, and maintaining the rental

   properties. Lighthouse manages properties for national and international

   owners. Lighthouse entered into a management agreement with REO for

   the Jacksonville properties, including the Lamanto House.       Lighthouse

   advertised the Lamanto House through a system called Propertyware. This

   system enabled Lighthouse to list a rental property on 35-45 different

   property rental websites at once, including national websites such as Zillow

   and HotPads.     Lighthouse provided rental money it collected to REO

   through direct deposit to REO's bank account at Key Bank in Denver,

   Colorado.    Lighthouse emailed any statements of activity and 1099

   statements to REO in Colorado. For any maintenance items greater than

   $300, Lighthouse contacted REO by email to get permission to complete

   the maintenance.    REO set up the utilities for the rental properties, both

   water and electricity. At the time of the fire of the Lamanto House, the

   electricity and water, both through JEA, had been set up by REO. REO

   received water and electricity bills from JEA by email. These utilities were

   paid online through REO's bank account with Key Bank in Colorado. On

   January 10, 2018, the water and power were not working at the Lamanto House

   and the Defendant was using a generator for power.

4. When REO initially acquired the Lamanto House, REO had to foreclose on it.

   Thereafter, the Lamanto House was rented out to tenants for about seven



                                   3
   years.   The final tenant's lease expired on July 31, 2017.              From

   approximately August 2017 until the fire, REO was working to renovate the

   Lamanto House and prepare it for sale by Lighthouse.               Lighthouse

   continued to bill REO for fees incurred from management and care of the

   Lamanto House through October of 2017. The Lamanto House was vacant

   while it underwent extensive repairs to prepare it for sale.        The REO

   account for the Lamanto House was transferred in Lighthouse from an

   individual managing the rental properties to a different individual who would

   handle the sales of REO's properties.

5. Prior to the July 31, 2017 expiration date for the Lamanto House lease,

   REO assigned the Lamanto House to the Defendant to renovate for sale.

   The Defendant had a business credit card provided by REO, a Visa Chase

   Business Card, that he used to make purchases at Home Depot and Lowes

   for materials to renovate the Lamanto House and some of REO's other

   Florida properties. The Defendant was wired money for renovations for the

   Lamanto House and other Florida properties.

6. REO's bank account at Key Bank in Denver, Colorado was used to wire money

   to the Defendant for the home renovations and to pay the Defendant. This

   included payment for stays at hotels by the Defendant in the course of his work

   and for equipment rental from places such as Sunbelt Rentals-a nationwide

   equipment company.      REO's bank account was also used to pay the

   Defendant by check. In addition, this bank account was used to pay the

   business credit card the Defendant used.       Further, this bank account was



                                    4
   used to pay the property taxes and insurance on the home, as well as the

   utilities for the house.

7. REO insured the Lamanto House with IRG Underwriters, now known as

   Landmark Insurance Group. This was set up through a broker in Englewood,

   Colorado. This policy covered multiple uses including rental and mere use by

   the property owner. At the time of the fire, REO had not informed IRG that the

   Lamanto House no longer had tenants. In the event the Lamanto House did

   not sell or did not receive a good offer, REO intended to rent the home out

   again as it had previously done.

8. On January 10, 2018, the Lamanto House was set on fire by the Defendant.

   Eyewitnesses observed him walking away from the Lamanto House that had

   just erupted into flames. Officers of the Jacksonville Sheriff's Office (JSO)

   located him near the house fire, getting into the backseat of a cab, and arrested

   him.

9. The State Fire Marshal dispatched an arson investigator to the Lamanto House

   fire. The arson investigator learned from firefighters that they detected the

   smell of gasoline at the fire and found a gas can by the back door and an LP

   tank, a gas can by the garage door, and possibly a paint thinner can in living

   room area. The arson investigator determined the area of origin was in multiple

   rooms-living room, dining room and kitchen. Chemicals commonly used for

   remodeling, painting, or staining were reported and/or discovered in the area

   of origin. A certified accelerant detecting K-9 (Fresca) alerted to the presence

   of accelerants in five areas of the residence. Burned debris evidence and the



                                      5
   Defendant's clothing were sent to the Department of Financial Services Bureau

   of Forensic Fire and Explosives Analysis Lab for analysis.         Also sent for

   analysis was a liquid sample from a red plastic container commonly used for

   storing and transporting gasoline. The container was discovered on the east

   side of the kitchen on the floor.   All of the samples, including the Defendant's

   clothing, came back positive for the presence of accelerants.         The arson

   investigator observed extensive fire damage to the Lamanto House and

   determined the estimated damage for the house was $64,000.

10. The Defendant was arrested for arson. He had singe marks on his face and

   arm. He was interviewed by JSO Detective McClean and Arson Investigator

   Douglas. The Defendant agreed to speak with them and signed a copy of

   his constitutional rights form. The Defendant said he worked on flipping

   houses for REO. The Defendant admitted he was responsible, saying "I did

   it." He said "I never expected it to be that big of a concussion." When asked

   why he did it, he said for the $30,000 he lost to workers who were supposed

   to renovate the Lamanto House, but just took the money and did not do any

   work. When asked how he was going to get $30,000 to repay the debt to

   his company, he said he already had it from different work.

11. During the consensual search of the Defendant's vehicle at the Marble

   Waters Hotel where he was staying, a Home Deport receipt was found. The

   receipt indicated that one gallon of acetone, one gallon of lacquer thinner,

   and a 2 pack of batteries were purchased on January 9, 2018, at

   approximately 4:57 p.m. Video surveillance obtained from Home Depot



                                       6
          shows the Defendant's vehicle (Hummer H2) and the Defendant

          purchasing the items on the receipt.

                                   Conclusions of Law

       It is a Federal crime to attempt to maliciously damage and attempt to damage or

destroy by fire or explosive any building, vehicle, or any other real or personal property

used in interstate or foreign commerce or affecting interstate or foreign commerce. A

Defendant can be found guilty of this crime only if all the following facts are proven beyond

a reasonable doubt: (1) the Defendant attempted to damage or destroy the building

described in the indictment by means of a fire; (2) the Defendant acted intentionally or

with deliberate disregard of the likelihood that damage or injury would result from his acts;

and (3) the building that the Defendant damaged and attempted to damage or destroy

was used in interstate or foreign commerce. “Interstate or foreign commerce” is trade

and other business activity between people and entities located in different states or

between people and entities located in the United States and outside of the United States.

The Government must prove that the property the Defendant is accused of damaging or

attempting to damage was actually used for a function that involved or affected interstate

or foreign commerce.

       In stipulating to the facts set forth in the Stipulation, Sanchez acknowledged

that he agreed that all the stipulated facts were true and correct.              He further

acknowledged that the stipulated facts would be used against him in the course of

the bench trial or at any subsequent proceeding. He nonetheless reserved his right to

make a motion for judgment of acquittal under Rule 29, which he did. In his motion,

Sanchez challenged only whether the Government had established beyond a reasonable



                                             7
doubt that the Lamanto House was property used in interstate commerce. See Doc. 43

(Defendant’s Corrected Trial Memorandum on the Proof Required to Satisfy the Interstate

Commerce Element of the Federal Arson Statute), filed November 16, 2018; Doc. 47

(Motion for Judgment of Acquittal), filed November 21, 2018. After considering the facts

set forth in the Stipulation and the arguments of the parties, the Court determined in a

separate Order, see Doc. 51 (Order), filed January 3, 2019, that the Lamanto House was

property used in interstate commerce. See Order at 21. The Court incorporates its

discussion of the Government’s satisfaction of the interstate commerce element here.

      The evidence before the Court therefore establishes beyond a reasonable doubt

that on January 10, 2018, the Defendant, Pedro Sanchez, maliciously damaged by fire

the structure located at 8579 North Lamanto Avenue in Jacksonville, FL; that he did so

intentionally; and that at the time he did so, the structure, owned by REO Asset

Acquisition, LLC, was a structure used in interstate commerce. Accordingly, based on

the findings of this Court, the undersigned finds Sanchez guilty of felony arson under 18

U.S.C. § 844(i) as charged in the Indictment, and the Defendant is adjudged guilty of such

offense.

      Sentencing for the Defendant is set for Monday, April 1, 2019, at 9:30 a.m. before

the undersigned in Courtroom 10B.

      DONE AND ORDERED in Jacksonville, Florida this 3rd day of January, 2019.




                                            8
lc26

Copies to:

Counsel of Record




                    9
